Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-25 have been considered and are pending examination. 


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 03/13/2020  was filed for Application Number 16819038. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Objections
	
Claim(s) 3, 4, 9, 14, 15, 22, 23 are objected to because of the following informalities: 

In claim 3, 14, 22, line(s) 1-3, it appears that “ wherein a mirroring queue having a higher priority than another mirroring queue is for extents having a greater number of modified tracks than the mirroring queue having a lower priority” should be changed to -- wherein a mirroring queue having a higher priority than another mirroring queue is for extents having a greater number of modified tracks than the extents in the mirroring queue having a lower priority. --. Appropriate correction is required.

In claim 4, 15, 23, line(s) 1-4, it appears that “ mirroring queue has a higher range of values than a mirroring queue associated with a lower priority” should be changed to -- mirroring queue has a higher range of values than a range of values of a mirroring queue associated with a lower priority. --. Appropriate correction is required.

In claim 9, line(s) 2, it appears that “ wherein the demote extent information indicates for each extent a number of modified tracks in the extent demoted from the demote list ” should be changed to -- wherein the demote extent information indicates , for each extent , a number of modified tracks in the extent demoted from the demote list--. Appropriate correction is required.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 1, the limitation "processing extent information on an extent of tracks in a cache indicated in an active cache list" (in line(s) 5,6 ) renders the claim  indefinite since it's not clear to examiner what is “indicated” in an active list. Is “processing extent information” indicated in the active list? Is “extent information” indicated in the active list? Is “extent of tracks” indicated in the active list? Is “tracks in a cache” indicated in the active list?. Additionally, Is the processing of extent information performed “on” an extent of tracks? or, is extent information of or from an extent of tracks being processed?. For the purposes of prior art rejection, examiner is interpreting “processing extent information on an extent of tracks in a cache indicated in an active of an extent of tracks in a cache indicated in an active cache list is processed “ thus clearly conveying that what is being processed is the extent information in the active cache list rather than extent information in the cache. Appropriate correction/clarification is required.
Claim(s) 12, 20 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

As per claim 1 , the limitation " processing extent information on an extent of tracks in a cache indicated in an active cache list in response to destaging a track from the active cache list to add to a demote list used to determine tracks to remove from the cache " (in line(s) 5-7) renders the claim  indefinite. The limitation appears to be a run-on sentence with unclear subject, verbs and predicates thus the intended meaning of the limitation is unclear to examiner. It is not clear to examiner what is “used to determine tracks to remove from the cache”. Is “processing extent information” used to determine tracks to remove from the cache? Is “information on an extent of tracks in a cache indicated in an active cache list” used to determine tracks to remove from the cache? Is “destaging a track from the active cache list” used to determine tracks to remove from the cache? Is “a demote list ” used to determine tracks to remove from the cache? For the purposes of prior art rejection, examiner is interpreting “ processing extent information on an extent of tracks in a cache indicated in an active cache list in response to destaging a track from the active cache list to add to a demote list used to determine tracks to remove from the cache” as “ processing extent information on an extent of tracks in a cache indicated in an active cache list in response to destaging a 
Claim(s) 12, 20 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

As per claim 1 , the limitation " using the extent information for the extent" (in line(s) 10) renders the claim  indefinite since it's not clear whether “the extent” is referring to previously cited “ extent of tracks in a cache”  or “ extent destaged from the active cache list”. For the purposes of prior art rejection, examiner is interpreting “using the extent information for the extent” as “ using the extent information for the extent of tracks in a cache “ . Appropriate correction/clarification is required.
Claim(s) 12, 20 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

Claim 1 recites the limitation " mirroring queues to indicate the extent including modified tracks" (Line(s) 11 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " mirroring queues to indicate the extent including modified tracks " as " mirroring queues to indicate an extent including modified tracks ". Appropriate correction/clarification is required.
Claim(s) 10, 12, 18, 20 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

As per claim 2, the limitation " a total number of tracks destaged for the extent" (in line(s) 3) renders the claim  indefinite since it's not clear whether “the extent” is referring to previously cited “ extent of tracks in a cache”  or “ extent destaged from the active cache list” in claim1. For the purposes of prior art rejection, examiner is interpreting “a total number of tracks destaged for the extent” as “ a total number of tracks destaged for the extent of tracks in a cache “ . Appropriate correction/clarification is required.
Claim(s) 13, 21 contain(s) same deficiencies as claim 2 and are rejected for the same reason.

Claim 2 recites the limitation " the track in the cache " (Line(s) 5 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the track in the cache " as " a track in the cache ". Appropriate correction/clarification is required.
Claim(s) 13, 21 contain(s) same deficiencies as claim 2 and are rejected for the same reason.

Claim 5 recites the limitation " the LRU end " (Line(s) 4 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, 
Claim(s) 15, 20 contain(s) same deficiencies as claim 5 and are rejected for the same reason.

Claim 6 recites the limitation " processing the extent in one of the mirroring queues " (Line(s) 4 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " processing the extent in one of the mirroring queues " as " processing an extent in one of the mirroring queues ". Appropriate correction/clarification is required.

As per claim 6, the limitations “tracks in the extent” (in line(s) 4,5 ) renders the claim  indefinite since it's not clear whether “the extent” is referring to previously cited “ extent of tracks in a cache” , “ extent destaged from the active cache list” in claim1 or the “ extent in one of the mirroring queues “ in claim 6. For the purposes of prior art rejection, examiner is interpreting “ tracks in the extent” as “ tracks in the extent in one of the mirroring queues”. Appropriate correction/clarification is required.

Claim 6 recites the limitation " the modified data " (Line(s) 4 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the modified data " as "  modified data ". Appropriate correction/clarification is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 10-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Factor (U.S. Publication Number 2004/0181632) in view of LaFrese (U.S. Patent or Publication Number 2009/0006789).

Referring to claims 1, 12 and 20, taking claim 12 as exemplary, Factor teaches “12. A system for mirroring extents of tracks at a primary storage to a secondary storage, comprising: a processor; and a computer readable storage medium having program instructions that when executed by the processor causes operations, the operations comprising:” Factor [0025], [0064] discloses control unit executing operations “processing extent information on an extent of tracks in a cache indicated in an active cache list in response to destaging a track from the active cache list to add to a demote list used to determine tracks to remove from the cache,” Factor Figure 3A steps 310, 320, 330, [0045], [0047], [0048] discloses destaging (i.e. removing from LRU structure and adding to RMS structure) a track from an LRU structure to an RMS structure (comparable to destaging from an active list to a demote list) where the RMS structure is used to determine tracks to demote from cache. Further, Factor Figure 3A elements 340, 310, 320 [0048] discloses that upon iteratively destaging tracks from the LRU structure to the RMS structure (step 330), information about the tracks (track count exceeding thresholds, track identifiers, normal tracks, RMS tracks) is processed to iteratively evaluate demoting a track (320 – no) or postponing demoting RMS tracks (320- yes) where examiner interprets the term “extent” as a plurality of tracks “wherein the extent information is related to a number of modified tracks in an extent destaged from the active cache list; and” Factor Figure 3A elements 330, [0042], [0045], [0055] discloses information about tracks (i.e. track identifiers, status change) that is related to RMS tracks placed in the RMS structure where RMS tracks are tracks that have been modified
Factor Does not explicitly teach “using the extent information for the extent to determine one of a plurality of mirroring queues to indicate the extent including modified tracks, wherein a mirroring queue having a higher priority than another mirroring queue is processed at a higher rate to determine extents of tracks to mirror from the cache to the secondary storage.”
However, LaFrese teaches “using the extent information for the extent to determine one of a plurality of mirroring queues to indicate the extent including modified tracks,” LaFrese Figure 3 elements 118, 350, 360, Figure 6 elements 608, 610, 612, [0044] discloses using modified segments comparison information to determine whether to indicate an associated Sync or out of Sync indication in a High Priority Out of Sync (HPOOS) structure “wherein a mirroring queue having a higher priority than another mirroring queue is processed at a higher rate to determine extents of tracks to mirror from the cache to the secondary storage.” LaFrese [0045], [0047] discloses moving agents reviewing the Out of Sync (OOS) structure and the HPOOS structure where HPOOS structure is processed in a higher priority basis. More data moving agents are assigned to process the HPOOS structure and fewer are assigned to process the OOS structure in order to minimize data being flushed instead of transmitted to secondary unit
Factor and LaFrese are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by LaFrese, that using a data moving agent to transfer data improves performance by selecting data to transfer based on various priority factors such as size of blocks/sub-blocks, number of modified segments, sequential selection, etc. (LaFrese [0047], [0049]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LaFrese’s use of a data moving agent to transfer data in the system of Factor to improve performance by selecting data to transfer based on various priority factors such as size of blocks/sub-blocks, number of modified segments, sequential selection, etc.


Referring to claims 10 and 18, taking claim 18 as exemplary, Factor teaches
“18. A system for mirroring extents of tracks at a primary storage to a secondary storage, comprising:  a processor; and  a computer readable storage medium having program instructions that when executed by the processor causes operations, the operations comprising:” Factor [0025], [0064] discloses control unit executing operations “receiving extent information on an extent of tracks in cache that are indicated in a demote list indicating tracks to remove from the cache,” Factor Figure 3A steps 330, [0045], discloses RMS structure receiving information about the tracks (track identifier). Further,  Factor Figure 3A element 360, [0052] discloses RMS structure indicating tracks to demote from cache “wherein the extent information is related to a number of modified tracks in the extent; and” Factor Figure 3A elements 330, [0042], [0045], [0055] discloses information about tracks (i.e. track identifiers, status change) that is related to RMS tracks placed in the RMS structure where RMS tracks are tracks that have been modified 
Factor Does not explicitly teach “using the extent information for the extent to determine one of a plurality of mirroring queues to indicate the extent including modified tracks, wherein mirroring queues having a higher priority than other queues are processed at a greater rate to determine extents of tracks to mirror from the cache to the secondary storage.”
LaFrese teaches “using the extent information for the extent to determine one of a plurality of mirroring queues to indicate the extent including modified tracks,” LaFrese Figure 3 elements 118, 350, 360, Figure 6 elements 608, 610, 612, [0044] discloses using modified segments comparison information to determine whether to indicate an associated Sync or out of Sync indication in a High Priority Out of Sync (HPOOS) structure “wherein mirroring queues having a higher priority than other queues are processed at a greater rate to determine extents of tracks to mirror from the cache to the secondary storage.” LaFrese [0045], [0047] discloses moving agents reviewing the Out of Sync (OOS) structure and the HPOOS structure where HPOOS structure is processed in a higher priority basis. More data moving agents are assigned to process the HPOOS structure and fewer are assigned to process the OOS structure in order to minimize data being flushed instead of transmitted to secondary unit
Factor and LaFrese are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by LaFrese, that using a data moving agent to transfer data improves performance by selecting data to transfer based on various priority factors such as size of blocks/sub-blocks, number of modified segments, sequential selection, etc. (LaFrese [0047], [0049]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LaFrese’s use of a data moving agent to transfer data in the system of Factor to improve performance by selecting data to transfer based on 
As per the non-exemplary claim 10, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 11 and 19, taking claim 19 as exemplary, the combination of Factor and LaFrese teaches “19. The system of claim 18, wherein the operations further comprise:  processing a plurality of tracks in extents in the demote list to remove from the cache, wherein the extent information is gathered for extents based on a status of the tracks in the extents when processed in the demote list to remove from the cache.” Factor Figure 3A steps 310, 320, 330, [0045], [0047], [0048] discloses destaging (i.e. removing from LRU structure and adding to RMS structure) a track from an LRU structure to an RMS structure where the RMS structure is used to determine tracks to demote from cache. Further, Factor Figure 3A elements 340, 310, 320 [0048] discloses that upon iteratively destaging tracks from the LRU structure to the RMS structure (step 330), information about the tracks (track count exceeding thresholds, track identifiers, normal tracks, RMS tracks) is processed to iteratively evaluate demoting a track (320 – no) or postponing demoting RMS tracks (320- yes) where examiner interprets the term “extent” as a plurality of tracks
As per the non-exemplary claim 11, this claim has similar limitations and is rejected based on the reasons given above.


Claim(s) 2, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Factor (U.S. Publication Number 2004/0181632) in view of LaFrese (U.S. Publication Number 2009/0006789) in further view of Ash (U.S. Publication Number 2017/0091106).

Referring to claims 2, 13 and 21, taking claim 13 as exemplary, the combination of Factor and LaFrese teaches all the limitations of claim 12  from which claim 13  depends.
Additionally, the combination of Factor and LaFrese teaches “wherein the extent information indicates a number of modified tracks in the extent destaged” Factor Figure 3A elements 330, [0042], [0045], [0055] discloses information about tracks (i.e. track identifiers, status change) that is related to RMS tracks placed in the RMS structure where RMS tracks are tracks that have been modified “and additionally at least one of a total number of tracks destaged for the extent and a number of modified tracks in the extent destaged with temporal bits set to off,” Factor [0046] discloses RMS structure which includes information about tracks (destaged RMS tracks) such as a total number of identifiers of RMS tracks for which demotion has been deferred.
The combination of Factor and LaFrese does not explicitly teach “wherein a temporal bit indicates a duration of the track in the cache.”  
Ash teaches “wherein a temporal bit indicates a duration of the track in the cache.”  Ash Figure 3 element 306, [0037], [0050] discloses temporal bit indicating how long tracks have remained in cache
Factor, LaFrese and Ash are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Ash, that his cache destaging technique improves performance by adjusting a threshold to perfrom a destage operation based on age of tracks in cache and an urgency or need to destage tracks (Ash [0022], [0055]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ashes’ cache destaging technique in the system of Factor and LaFrese to improve performance by his cache destaging technique improves performance by adjusting a threshold to perform a destage operation based on age of tracks in cache and an urgency or need to destage tracks
As per the non-exemplary claims 2 and 21, these claims have similar limitations and are rejected based on the reasons given above.


Claim(s) 3, 4, 6-8, 14, 16, 17, 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Factor (U.S. Publication Number 2004/0181632) in view of LaFrese (U.S. Publication Number 2009/0006789) in further view of Kobayashi (U.S. Publication Number 2015/0067282).

Referring to claims 3, 14, 22 taking claim 14 as exemplary, the combination of Factor and LaFrese teaches all the limitations of claim 12  from which claim 14  depends.
the combination of Factor and LaFrese does not explicitly teach “wherein a mirroring queue having a higher priority than another mirroring queue is for extents having a greater number of modified  tracks than the mirroring queue having a lower priority.”
However, Kobayashi teaches “wherein a mirroring queue having a higher priority than another mirroring queue is for extents having a greater number of modified  tracks than the mirroring queue having a lower priority.” Kobayashi Figure 7, [0011], [0191]-[0194], (see also Figure 18) discloses copy buffers assigned priority levels (i.e. high, middle, small) where a high priority level transfers larger data update amounts compared to the data update amounts transferred by the lower priority levels.
Factor, LaFrese and Kobayashi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Kobayashi, that his copy control apparatus and method improves performance by deterring transmission of duplicated data and deterring data loss by keeping integrity at the copy destination (Kobayashi [0022], [0180]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kobayashi’s copy control apparatus and method in the system of Factor and LaFrese to improve performance by deterring transmission of duplicated data and deterring data loss by keeping integrity at the copy destination
As per the non-exemplary claims 3 and 22, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 4, the combination of Factor and LaFrese teaches all the limitations of claim 1  from which claim 4  depends.
The combination of Factor and LaFrese does not explicitly teach “wherein each of the mirroring queues is associated with a range of values related to modified tracks in the extent, wherein a mirroring queue has a higher range of values than a mirroring queue associated with a lower priority.”
However, Kobayashi teaches “wherein each of the mirroring queues is associated with a range of values related to modified tracks in the extent, wherein a mirroring queue has a higher range of values than a mirroring queue associated with a lower priority.” Kobayashi Figure 7, [0011], [0191]-[0194], (see also Figure 18) discloses copy buffers assigned priority levels (i.e. high, middle, small) where a high priority level transfers larger data update amounts compared to the data update amounts transferred by the lower priority levels.
Factor, LaFrese and Kobayashi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Kobayashi, that his copy control  (Kobayashi [0022], [0180]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kobayashi’s copy control apparatus and method in the system of Factor and LaFrese to improve performance by deterring transmission of duplicated data and deterring data loss by keeping integrity at the copy destination


Referring to claims 6, the combination of Factor and LaFrese teaches all the limitations of claim 1  from which claim 6  depends.
The combination of Factor and LaFrese does not explicitly teach “wherein the operations further comprise:  indicating that tracks in an extent do not have modified data in response to processing the extent in one of the mirroring queues to transfer the modified data in the tracks in the extent to the secondary storage.”
However, Kobayashi teaches “wherein the operations further comprise:  indicating that tracks in an extent do not have modified data in response to processing the extent in one of the mirroring queues to transfer the modified data in the tracks in the extent to the secondary storage.” Kobayashi [0265], [0266], [0274], (see also [0257], [0258] discloses copy scheduler which controls a flag such that when the flag is set to “0”, it indicates that copy source and copy destination are synchronized (i.e. buffer reflection complete) and that no updates are present at the moment in the differential bitmap.
Factor, LaFrese and Kobayashi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Kobayashi, that his copy control apparatus and method improves performance by deterring transmission of duplicated data and deterring data loss by keeping integrity at the copy destination (Kobayashi [0022], [0180]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kobayashi’s copy control apparatus and method in the system of Factor and LaFrese to improve performance by deterring transmission of duplicated data and deterring data loss by keeping integrity at the copy destination


Referring to claims 7, 16, 24 taking claim 16 as exemplary, the combination of Factor and LaFrese teaches all the limitations of claim 12  from which claim 16  depends.
the combination of Factor and LaFrese teaches “wherein the extent information comprises destage extent information for extents destaged from the cache, wherein the operations further comprise:  maintaining demote extent information that indicates for extents indicated in the demote list a number of modified tracks in the extent;” Factor Figure 3A elements 330, [0042], [0045], [0055] discloses information about tracks (i.e. track identifiers, status change) that is related to RMS tracks placed in the RMS structure where RMS tracks are tracks that have been modified
Factor and LaFrese does not explicitly teach “using the demote extent information for an extent to determine whether to move indication of an extent in one of the mirroring queues to a higher priority mirroring queue associated with extents having a greater number of modified tracks.”   
However, Kobayashi teaches “using the demote extent information for an extent to determine whether to move indication of an extent in one of the mirroring queues to a higher priority mirroring queue associated with extents having a greater number of modified tracks.” Kobayashi Figure 7, Figure 8, [0011], [0191]-[0194], (see also Figure 16, 18) discloses copy prioritization based on information about data such as update amount, line speed, data update frequency where copy buffers are assigned priority levels (i.e. high, middle, small) and where data with larger update amounts are assigned to high priority level buffers
Factor, LaFrese and Kobayashi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Kobayashi, that his copy control apparatus and method improves performance by deterring transmission of duplicated data and deterring data loss by keeping integrity at the copy destination (Kobayashi [0022], [0180]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kobayashi’s copy control apparatus and method in the system of Factor and LaFrese to improve performance by deterring transmission of duplicated data and deterring data loss by keeping integrity at the copy destination


Referring to claims 8, 17, 25 taking claim 17 as exemplary, the combination of Factor and LaFrese teaches “wherein the using the demote extent information for the extent to determine one of the mirroring queues in which to indicate the extent comprises: calculating a priority factor based on the demote extent information;” Kobayashi Figure 8, [0108], [0202] discloses estimating data update frequency (i.e. information about data) to determine copy prioritization “ and  moving indication of the extent to a higher priority queue in response to  determining that the priority factor exceeds a threshold.” Kobayashi Figure 7, [0108], [0191]-[0194], (see also Figure 18) discloses copy buffers assigned priority levels (i.e. high, middle, small) where a high priority level transfers larger data update amounts compared to the data update amounts transferred by the lower priority levels.
As per the non-exemplary claims 8 and 25, these claims have similar limitations and are rejected based on the reasons given above.


Allowable Subject Matter

Claim(s) 9  are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

After careful consideration, examination, and search of the claimed invention,  prior art was not found to teach the following limitation in claim 9 " the demote extent information indicates for each extent a number of modified tracks in the extent demoted from the demote list and a number of modified tracks moved from a least recently used (LRU) end of the demote list to a most recently end (MRU) of the demote list, wherein the priority factor is calculated as a function of the number of modified tracks in the extent demoted and the number of modified tracks moved from the LRU end to the MRU end.”









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20050114460 A1 Method, System, And Program For Assigning Priorities, Chen.
US 20130254323 A1 DETERMINING PRIORITIES FOR CACHED OBJECTS TO ORDER THE TRANSFER OF MODIFICATIONS OF CACHED OBJECTS BASED ON MEASURED NETWORK BANDWIDTH, Bhalerao.
US 20170185628 A1 SEQUENTIAL REPLICATION WITH LIMITED NUMBER OF OBJECTS, Zakwieja.
US 20160041779 A1 STORAGE CONTROL APPARATUS AND COPY CONTROL METHOD, Kanai.
US 20150242144 A1 STORAGE DEVICE, CONTROLLER, AND NON-TRANSITORY COMPUTER-READABLE RECORDING MEDIUM HAVING STORED THEREIN CONTROL PROGRAM, Saito.
US 20100042795 A1 STORAGE SYSTEM, STORAGE APPARATUS, AND REMOTE COPY METHOD, Uchida.
US 8190561 B1 LDAP Replication Priority Queuing Mechanism, Poole.

US 20040181640 A1 Method, System, And Program For Improved Throughput In Remote Mirroring Systems, Factor.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132      
11/21/2021                                                                                                                                                                                       
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132